United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2758
                                    ___________

Gary J. Werner,                        *
                                       *
             Appellant,                *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * Eastern District of Missouri.
Fidelity Investments Life Insurance    *
Company,                               * [UNPUBLISHED]
                                       *
             Appellee.                 *
                                  ___________

                              Submitted: January 5, 2009
                                 Filed: January 23, 2009
                                  ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

        Gary Werner appeals the district court’s1 adverse grant of summary judgment
in his civil action. After reviewing the record de novo, viewing the evidence in a light
most favorable to Werner, see Lawyer v. City of Council Bluffs, 361 F.3d 1099, 1103
(8th Cir. 2004) (standard of review), we conclude that summary judgment was proper
for the reasons stated by the district court. Accordingly, we affirm. See 8th Cir. R.
47B.


      1
       The Honorable Carol E. Jackson, Chief Judge, United States District Court for
the Eastern District of Missouri.